DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 17 and 20 are currently being examined. 

Claim Rejections - 35 USC § 103
Claims 1, 4, 5, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (Thermal Conductivity in Nanostructured Films: From Single Cellulose Nanocrystals to Bulk Films) in view of Morio et al. (All-Cellulose Composite with High Thermal Conductivity Using Nanodiamonds) and optionally in view of Branson et al. (US 2011/0172132).
Regarding claims 1, 4, 5, 17 and 20, Diaz (Page 4096) teaches thermally conductive films formed from cellulose nanocrystals that provide high thermal conductivity in plane due to the orientation of the cellulose nanocrystals. The nanocrystals (Page 4096) are rod like particle with dimensions of ~5 to 20 nm wide and 
Diaz does not teach coating the cellulose with nanodiamonds.
Morio (Pages 1-2 and 8) teaches treating aligned cellulose fibers with a nanodiamond suspension in order to improve the thermal conductivity while maintaining mechanical properties. The thermal conductivity of the composite can be adjusted by adjusting the content of nanodiamonds and the nanodiamonds are absorbed on the surface of the fibers (Pages 6-8). The composites can have thermal conductivity values in plane greater than 3.0 W/m·K (Pages 1 and 7). It appears from Figure 1, that the teachings of Morio encompass nanoparticles of the claimed particle diameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the cellulose nanocrystals of Diaz, with the nanodiamonds as in Morio, in order to improve the thermal conductivity of the film of Diaz while maintaining mechanical properties. The degree of coverage would be based on the concentration of nanoparticles used, which as disclosed by Morio changes the thermal conductivity. Thus, the coverage percentage and mass ratio of cellulose nanofibers to nanoparticles would be a matter of routine experimentation to arrive at a desired value for the thermal conductivity of the film.
If it were to be shown that the nanodiamond particle size of Morio does not meet the claimed particle diameter, then the teachings of Branson (Abstract) include deaggregating diamond nanoparticles to improve the thermal conductivity properties. The nanodiamond particle of Branson have an average particle size of less than about 10 nm (Paragraph 33). It would have been obvious to one of ordinary skill in the art . 

Response to Arguments
Applicant's arguments filed June 15, 2021 have been fully considered. 
Due to amendments to the claims, the rejections from the April 7, 2021 Office Action are withdrawn and replaced by those presented above.
Due to amendments to the claims, a new rejection is set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hinestroza et al. (US 2011/0197369) teaches deposition of particle in the size range of 10-2000 nm on fibers (Abstract). The deposition can provide a conformal coating on the fibers (Paragraph 208) and can be used to enhance the thermal conductivity (Paragraph 220). The fibers can be cellulose fibers (Paragraph 101) and can have a diameter from 10 nm to 100 microns (Paragraph 95). This would encompass cellulose nanofibers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




August 17, 2021